The proceedings in this case are not so substantially defective as to warrant a judgment of reversal. For although upon a judgment being arrested the defendant is out of court, and is entitled under the act to his costs, yet during the same term the whole matter of the cause was under the *Page 91 
control and within the power of the court. The motion for the venire and the entry of it was informal, because the preceding judgment made an end of the cause; but the design was to rescind that judgment and to grant a new trial, which the court might properly do. So if a nonsuit be awarded, the court, by afterwards granting a new trial, virtually and in fact set aside the nonsuit, although a precise entry to that effect might not have been made on the record. It is essential to the administration of justice in this State that the County Court records should be expounded, with a view to ascertain the real conduct of the court, and the exact history of the cause; and if they be such as the law permits, their judgment ought to be sustained, although the entries may not have been made with the technical exactness which the precedents of records prescribe. Let the writ be dismissed.
(117)